Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
RESPONSE TO ARGUMENTS
112 6th Interpretation
Claim 11 amendments to overcome 112 6th interpretation are deemed sufficient to overcome 112 6th Interpretation.
Prior Art Rejection
Applicant claim amendment (claim 11) and addition (claim 12) filed (11/16/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 10-11, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 10-11 that includes: 
Claims 1 & 10-11:
…
“
an area detection circuit that detects, from an image, a subject area and a characteristic area within the subject area; a setting circuit that sets an AF area to the characteristic area; a defocus amount detection circuit that detects a defocus amount for the AF area and defocus amounts for peripheral areas of the AF area; a correction circuit that corrects the defocus amount detected for the AF area based on the defocus amounts detected for the peripheral areas; and a focus adjustment circuit that adjusts focus of an imaging optical system based on the defocus amount corrected by the correction circuit.
”
Regarding dependent claims 2-9 & 12 these claims are allowed because of their dependence on independent claims 1 & 10-11 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661